In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-13-00040-CR &
                      06-13-00041-CR



           JONATHAN TRUJILLO, Appellant

                            V.

              STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
                 Hopkins County, Texas
          Trial Court Nos. 0920903 & 0921175




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

       Cynthia L. Braddy, counsel for the appellant, Jonathan Trujillo, has filed a motion to

extend time to file the appellant’s brief. The brief was due May 30, 2013.

       In her motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time.        This Court interprets Texas Rule of Appellate Procedure

10.5(b)(2) as requiring counsel to provide the Court with specific information to justify the

requested extension, including the cause numbers of other briefs filed, the dates they were filed,

the dates of trials, how long those trials are expected to last, etc. Broad, general statements do

not provide the required facts and are not adequate to meet the requirements of the rule. See

TEX. R. APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of thirty days, making

appellant’s brief now due July 1, 2013. Further requests for extensions will not be looked upon

with favor.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: June 11, 2013




                                                 2